t c memo united_states tax_court william mark scott petitioner v commissioner of internal revenue respondent docket no 1224-17w filed date william mark scott pro_se philip edward blondin patricia p davis and kevin g gillin for respondent memorandum opinion jacobs judge this case is before the court on respondent’s motion for summary_judgment filed date pursuant to rule petitioner filed his response in opposition to motion for summary_judgment on date for the 1unless otherwise noted all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code_of_1986 as amended reasons discussed infra we conclude that there is no dispute as to a material fact and thus this case is ripe for summary adjudication background petitioner is the former director of the internal_revenue_service irs office of tax exempt bonds tax exempt bonds he worked for more than years at the irs and the irs office_of_chief_counsel he has more than years’ experience in the area of tax-exempt municipal_bonds on date the irs whistleblower office whistleblower office received a form_211 application_for award for original information with an attached narrative and exhibits from petitioner the form_211 alleges that certain tax-exempt_bonds issued by a u s city’s industrial development agency agency did not qualify for tax exempt treatment the form_211 alleged that the bonds violated the general arbitrage yield restriction rules of sec_1_148-2 income_tax regs and thus concluded that the bonds were taxable private_activity_bonds the form_211 noted that a prior examination of the bonds was closed without any adjustments petitioner’s claim was assigned claim no and the whistleblower office sent petitioner a letter acknowledging receipt of his form_211 on or about date on date petitioner’s form_211 was forwarded for review to a subject matter expert in the irs tax_exempt_and_government_entities_division te_ge on date the form_211 was further forwarded to a tax-exempt_bond subject matter expert randy torres for additional review and recommendation on date mr torres sent a form confidential evaluation report on claim for reward to the whistleblower office the form stated that the bond issuance is not recommended for another examination since the examination addressed and tested arbitrage issues and did not identify an arbitrage issue the whistleblower assumes the bond yield calculation was miscalculated because the net benefit test did not include the sida fee as an investment fee the wb did not provide any schedules documents or a bond yield calculation to show bond yield was computed incorrectly upon receipt of the form on date whistleblower office analyst steven mitzel prepared an award recommendation memorandum which recommended denial of petitioner’s claim based on the tax-exempt_bond subject matter expert’s decision not to pursue petitioner’s claim subsequently analyst mitzel sent petitioner a preliminary denial letter on date on date petitioner responded to analyst mitzel’s letter the 2petitioner objects to the admission of the above quoted portion of the form on the grounds of hearsay we admit it as a record kept in the course of a regularly conducted activity of an organization see fed r evid response encouraged respondent to reconsider the proposed denial and to proceed with an examination of the bonds based on petitioner’s information upon receipt of petitioner’s response analyst mitzel forwarded the response to te_ge for additional consideration on date te_ge requested that the whistleblower office return petitioner’s claim to it to allow a different person to review the merits of the claim on date the reviewing tax-exempt_bonds subject matter expert james held sent a new form to the whistleblower office recommending the irs not open a new examination of the bond issuance for the following reasons a full-scope examination had previously been conducted revealing no issues associated with the bond issue the arbitrage report provided in the prior examination indicated a negative rebate liability no indications of fraud abusive transactions or other tax law violations were found petitioner under penalties of perjury stated in his claim my review has not identified any fraudulent activities and my review has not uncovered any specific allegation of a tax law violation instead i am challenging the tax law conclusion reached by the law firm in this matter whose opinion has been and continues to be relied upon by everyone involved in the transaction including holders of the bonds the issuer and the obligor no credible_evidence was provided by petitioner indicating that a violation of the tax laws occurred instead he merely has a difference of opinion that does not constitute credible_evidence and does not warrant the reopening of the bond issuance whistleblower office analyst joel calandreli reviewed this form on date on date petitioner sent the whistleblower office a letter containing additional information which was forwarded to the tax- exempt bonds subject matter expert on date the whistleblower office received an email response from the tax-exempt_bonds subject matter expert wherein the expert stated that the additional information did not change his conclusion not to reopen the examination of the agency on date the whistleblower office prepared an updated award recommendation memorandum and on date the whistleblower office issued petitioner a final denial efficient in its use of details specific to petitioner’s claim the final denial states the claim has been recommended for denial because the irs took no action based on the information that you provided common reasons for declining to act on information include statute_of_limitations issues limited resources or a conclusion that there are no material issues discussion summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy but we may grant summary_judgment only if there is no genuine dispute as to any material fact rule a and b 85_tc_527 the moving party bears the burden of showing that there is no genuine dispute of material fact and the court views all factual materials and inferences in the light most favorable to the nonmoving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but rather must set forth specific facts by affidavits or otherwise showing that there is a genuine dispute for trial a whistleblower award under sec_7623 generally depends on two prerequisites the commissioner’s commencing an administrative or judicial action and the collection of proceeds 139_tc_299 aff’d 550_fedappx_10 d c cir 136_tc_597 we have held that we may not order the commissioner to commence an administrative or judicial action see cohen v commissioner t c pincite cooper v commissioner t c pincite in his motion for summary_judgment and supported by the declaration of analyst calandreli respondent detailed all of the actions taken by the whistleblower office and the tax exempt bonds agents respondent stated that the irs reviewed petitioner’s submission and supplemental submission but took no action and collected no proceeds petitioner contends that respondent in fact commenced an administrative action and collected_proceeds related to the bond issuances in the declaration attached to his response in opposition to respondent’s motion for summary_judgment petitioner states that he obtained specific information and records regarding two separate attempts by teb tax exempt bonds to disguise the collection of proceeds on examinations initiated through submissions of form sec_211 the information and records collected relate specifically to whistleblower office claim no and claim no petitioner asserts that the irs issued no-change letters to the governmental issuer of the bonds but the tax exempt bonds division subsequently took administrative actions so as to collect millions in tax dollars from the beneficial owners of the bonds petitioner further asserts that in connection with these two claim numbers i have been informed that teb had failed to report these administrative actions and collections on the forms sent to the irs whistleblower office continuing he states i have been informed that the irs whistleblower office had been working on denial letters based upon teb’s erroneous forms prior to receiving the results of my independent research petitioner further states i have been told that the treatment of whistleblowers by teb has been subject_to active consideration of a possible review by the treasury_inspector_general_for_tax_administration in his response in opposition to respondent’s motion for summary_judgment petitioner posits b ased on recent history teb would not have reported administrative actions against the beneficial owners of the bonds on the forms petitioner asserts that the administrative file does not preclude the possibility of administrative actions against the beneficial owners of the bonds or other possible collections consequently petitioner argues given that respondent failed to complete the administrative file and petitioner is legally unable to force the third-party conduit borrower to execute an affidavit or declaration or to produce records prior to the date set for trial respondent’s request for summary_judgment is premature w l gore assoc v commissioner tcmemo_1995_96 rule e respondent’s motion for summary_judgment should be denied as reasonable doubts as to material facts exist that are not included within the administrative file including whether teb took actions to collect directly from the actual taxpayers and whether the related action has been completed and resulted in a collection petitioner’s statements are not compelling first we note that petitioner has no personal knowledge of the irs actions upon which he reports he states that he has been informed of the irs’ alleged malfeasance in other situations and presents what he has been told as true in this situation rule d provides that s upporting and opposing affidavits or declarations shall be made on personal knowledge shall set forth such facts as would be admissible in evidence and shall show affirmatively that the affiant or declarant is competent to testify to the matters stated therein our rule is modeled in large part after rule of the federal rules of civil procedure 61_tc_861 consequently ‘sheer hearsay’ ‘counts for nothing’ on summary_judgment 505_f3d_1306 d c cir quoting 199_f3d_1365 d c cir this is not the end of our analysis even though petitioner’s evidence would not be admissible at trial summary_judgment evidence need not be in a form that would be admissible at trial so long as it is capable of being converted into admissible evidence gleklen f 3d pincite but beyond the hearsay issue petitioner’s statements also suffer from relevancy problems even if petitioner can establish that there was malfeasance in the other cases ie claim no and claim no petitioner has presented no evidence admissible or otherwise that such occurrences in fact occurred in his case petitioner’s argument is missing a vital step petitioner asserts malfeasance in another case then a gap of uncertainty then his conclusion that malfeasance exists in this case petitioner appeals to rule e citing the difficulty in acquiring factual information in this case rule e provides the rule for instances when affidavits or declarations are unavailable if it appears from the affidavits or declarations of a party opposing the motion that such party cannot for reasons stated present by affidavit or declaration facts essential to justify such party’s opposition then the court may deny the motion or may order a continuance to permit affidavits or declarations to be obtained or other steps to be taken or may make such other order as is just if it appears from the affidavits or declarations of a party opposing the motion that such party’s only legally available method of contravening the facts set forth in the supporting affidavits or declarations of the moving party is through cross-examination of such affiants or declarants or the testimony of third parties from whom affidavits or declarations cannot be secured then such a showing may be deemed sufficient to establish that the facts set forth in such supporting affidavits or declarations are genuinely disputed in his response to respondent’s motion for summary_judgment petitioner asserts that the administrative file is incomplete but that he has no means to acquire further documents and he is unable to force the agency to execute an affidavit or declaration or produce records in 137_tc_183 we stated rule e is modeled in large part after former rule f of the federal rules of civil procedure redesignated rule d in with nonsubstantive changes in 866_f2d_1386 fed cir applying former rule f the court held that the plaintiff could not avoid summary_judgment by requesting discovery the court characterized the plaintiff’s opposition as saying in effect we have no factual basis for opposing summary_judgment but if you stay proceedings we might find something id pincite the court observed if all one had to do to obtain a grant of a rule f motion were to allege possession by movant of ‘certain information’ and ‘other evidence’ every summary_judgment decision would have to be delayed while the non-movant goes fishing in the movant’s files id to conclude we hold that there is no genuine issue as to any material fact and we may render a decision as a matter of law as previously noted the irs examined the bonds issued by the agency and the examination was closed without any adjustments respondent via sworn affidavit states that no proceeds were collected and petitioner presented no evidence that any such proceeds were collected in this matter consequently we shall grant respondent’s motion for summary_judgment filed date in the light of the foregoing an appropriate order and decision will be entered
